83181: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-12707: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83181


Short Caption:FLOYD VS. STATE, DEP'T OF CORR.Court:Supreme Court


Related Case(s):84081


Lower Court Case(s):Clark Co. - Eighth Judicial District - A833086Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantZane Michael FloydDavid Anthony
							(Federal Public Defender/Las Vegas)
						Bradley D. Levenson
							(Federal Public Defender/Las Vegas)
						Jocelyn S. Murphy
							(Federal Public Defender/Las Vegas)
						Rene L. Valladares
							(Federal Public Defender/Las Vegas)
						


RespondentCharles DanielsJeffrey M. Conner
							(Attorney General/Carson City)
						Aaron D. Ford
							(Attorney General/Carson City)
						Steven G. Shevorski
							(Attorney General/Las Vegas)
						


RespondentIhsan Azzam, Ph.D.Nadia Naz Ahmed
							(Clark Hill PLC)
						Crane M. Pomerantz
							(Clark Hill PLC)
						


RespondentThe State of Nevada Department of CorrectionsJeffrey M. Conner
							(Attorney General/Carson City)
						Aaron D. Ford
							(Attorney General/Carson City)
						Steven G. Shevorski
							(Attorney General/Las Vegas)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


05/16/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


07/09/2021Filing FeeAppeal Filing Fee Waived.  Criminal. (SC)


07/09/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (A833086) (SC)21-19839




07/14/2021Order/ProceduralFiled Order Redesignating Appeal.  The clerk of this court shall redesignate this appeal as a civil appeal.  No filing fee is due in this matter.  (SC)21-20312




07/23/2021Transcript RequestFiled Certification Under NRAP 9(A) (No Transcript Request). (SC)21-21388




07/30/2021Docketing StatementFiled Docketing Statement Civil Appeals. (SC)21-22201




11/05/2021BriefFiled Opening Brief. (SC)21-31923




11/05/2021AppendixFiled Appendix to Opening Brief, Volume 1. (SC)21-31924




11/05/2021AppendixFiled Appendix to Opening Brief, Volume 2. (SC)21-31925




12/01/2021Notice/IncomingFiled Notice of Appearance. (SC)21-34312




12/02/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondents Charles Daniels and The State of Nevada Department of Corrections' answering brief due: December 20, 2021. (SC)21-34413




12/03/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondent Ihsan Azzam's answering brief due: December 20, 2021. (SC)21-34529




12/20/2021BriefFiled Respondent's Nevada Department of Corrections and Director Charles Daniels Answering Brief. (SC)21-36278




12/21/2021MotionFiled Respondent Ihsan Azzam, Chief Medical Officer of the State of Nevada's Motion for Joinder to Respondent Nevada Department of Corrections and Director Charles Daniels' Answering Brief. (SC)21-36288




12/21/2021Order/ProceduralFiled Order Granting Motion.  Respondent Ihsan Azzam has filed a motion requesting leave to join the answering brief of respondents Department of Corrections and Charles Daniels.  Cause appearing, the motion is granted.  Appellant shall have until January 19, 2022, to file and serve a reply brief, if deemed necessary.  (SC)21-36426




01/19/2022BriefFiled Appellant's Reply Brief. (SC)22-01902




01/19/2022Case Status UpdateBriefing Completed/To Screening. (SC)


01/31/2022Order/ProceduralFiled Voluntary Disclosure for Justice Pickering. (SC)22-03203




04/21/2022Order/DispositionalFiled Order Dismissing Appeal. "ORDER this appeal DISMISSED." EN BANC. (SC)22-12707





Combined Case View